EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT This Eighth Amendment to Revolving Credit Agreement (“Amendment”) is made as of October 22, 2008 (“Effective Date”) among WCA WASTE CORPORATION, a Delaware corporation (“Borrower”) and COMERICA BANK, a Texas banking association (“Comerica”), in its capacity as Agent under the Credit Agreement, as defined below (in such capacity, “Agent”), and in its capacity as a Lender under the Credit Agreement and the “Lenders” from time to time party thereto (the “Lenders”). PRELIMINARY STATEMENT The
